PER CURIAM.
Appellee was arrested by the Stuart police and his truck was seized. The city subsequently decided not to charge appellee or forfeit his vehicle; however, the city did not return the vehicle to appellee, which ultimately resulted in the bank repossessing it. Appellee sued the city alleging that it had a policy under these circumstances of not returning vehicles to the owners, but rather to the lien holders, which violated his constitutional rights without due process. A jury awarded him damages for lost earnings and injury to his reputation which included an impairment of his credit rating.
The city challenges the proof sufficient to support the claim for lost earnings. We would agree.that if that portion of the award were only for lost earnings due solely to the loss of the vehicle, the city’s argument would be well taken; however, this particular item of damages could also have included damages for impairment of appellee’s credit rating. We have considered the other issues and find them to be without merit.
Affirmed.
WARNER, FARMER and KLEIN, JJ., concur.